DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 05/27/2022.
Allowable Subject Matter
3. 	Claims 1-18, 20-24 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 6 Houston et al. (US Pat 9136763) teaches (Fig. 1-13) an apparatus (Fig. 13) adapted to be coupled to a power converter (i.e. Fig. 13; buck converter) having, an inductor (L),a high side transistor (Q1), a low-side transistor (Q2) and a switching node (202) there between (between Q1 and Q2) a first transistor (1205) having a gate terminal (1205 gate), a first current terminal (1205 drain), and a second current terminal (1205 source); a capacitor (1203) coupled between to second current terminal (C3 and 1205’s drain sharing ground); a logic gate (1331) having a first logic gate input (1331 connected to LG), a second logic gate input (1331 connected to ZC), and a logic gate output (1331 output), the logic gate output (1331 output) coupled to the gate terminal (1205 gate);a comparator (1207) having a comparator input (+/- terminals of 1207) and a comparator output (1207 output), the comparator input coupled to the capacitor (1207 electrically coupled to C at node 1202) and the second current terminal (1205 source and C sharing same ground connection, where 1207 is connected to C at node 1202);  a reset (1211) resetting the comparator output (1207’s output to 1st flip-flop 1209, wherein 1211 reset 1209, is required); a first flip-flop (1209) coupled to the reset (1211 resetting 1209 at input R) and the second logic gate input (1331 connected to ZC- wherein 1209 receives 1331 signal via respective operation of ‘1205,C, 1201 and 1207’); and a second flip-flop  (1311) coupled to the reset (1211) … the first flip-flop (1209).
However, Rice (US Pat 7477084) teaches (Fig. 1-10) a multiplexer (Fig. 1-2, MUX 48-49) for resetting block; a second flip-flop (Fig. 1 &3, logic 55-57 use plural flip-flops connection to MUX 48-49) coupled to the multiplexer (MUX 48-49) and the first flip-flop (logic 55-57 use plural flip-flops).
However, Shih (US Pub 2005/0057228) teaches (Fig. 3-8) an apparatus adapted to be coupled to a power converter (Fig. 3-4; buck converter) having an inductor (Fig. 3-4; 14), a high-side transistor (Fig. 3-4; 11), a low-side transistor (Fig. 3-4; 12) and a switching node there between (Fig. 3-4, 13), the apparatus comprising: a first transistor (Fig. 3-4; 41) having a gate terminal (Fig. 3-4; 41’s gate), a first current terminal (Fig. 3-4; 41’s drain), and a second current terminal (Fig. 3-4; 41’s source), the first current terminal (Fig. 3-4; 41’s drain) connected to the switching node (Fig. 3-4; 13-coupling  node between transistor ‘11-12’ and inductor 14’s one end terminal); a logic gate (56) having a first logic gate input (connected to 12’s gate), a second logic gate input (from 55’s output), and a logic gate output (56’s output), the logic gate output (56’s output) coupled to the gate terminal (41’s gate);a comparator (52) having a comparator input (+/- input of 52) and a comparator output (52’s output), the comparator input connected to the second current terminal (41’s source is connected thru operation, as 41’s sensed current is received by ’50, 44, 46’ and ‘52’ respectively).
However, the prior art(s) of record do not disclose an apparatus adapted to be coupled to a power converter having, nor would it be obvious to modify an combine prior art(s) of record to teach the apparatus having, inter alia, “the first transistor’s first current terminal connected to the switching node; a capacitor coupled between the second current terminal and ground ; the comparator input connected to the second current terminal; a multiplexer coupled to the comparator output; a first flip-flop coupled to the multiplexer and the second logic gate input; and a second flip-flop  coupled to the multiplexer and the first flip-flop” for claim 1 and “a control logic circuit configured to: adjust a first operating mode of a power converter to a second operating mode of the power converter in response to an assertion of a first logic signal; and the signal comparator circuit configured to: in response to the first control signal, sample an input of the comparator and assert a second logic signal in response to the input satisfying a threshold ; and in response to the second control signal, assert the first logic signal; and a capacitor connected between the second current terminal and ground” for claim 6.
Claims ‘2-5’, ‘7-13’ are depending from claims 1, 6, respectively.
Regarding claim 14, Houston et al. (US Pat 9136763) teaches a power conversion system (i.e. Fig. 13) comprising: a power converter (Fig. 13; buck converter; col. 12 L46-col. 13 L2 and col. 3 L50-col. 4 L32) having a high-side transistor (Q1), a low-side transistor (Q2) and a switch node (i.e. switch node 202, extending to output terminal Vo, via inductor L) therebetween, the low-side transistor (Q2) having a first gate terminal (Q2 gate) and having a first current terminal (Q2 drain) connected to the switch node (switch node 202, extending to output terminal Vo, via inductor L); a switch mode control circuit (Fig. 13; Controller 201 is described in details; col. 12 L16-col. 15 L19) coupled to the first current terminal (Q2 drain) and the first gate terminal (Q2 gate, via 1331), the switch mode control circuit (201) including a capacitor (1203), a first transistor (1205) and a comparator (1207, 1309, 1201), the switch mode control circuit (201) configured to: in response to a first control signal (i.e. MOD 205 output PWM during CCM mode), sample an input (on node 1202) of the comparator (i.e. comparing path between 1309 and 1207); in response to the input satisfying (one node 1202) a threshold (i.e. threshold(s) are ‘ground or Vin-Vo’ for each corresponding comparator), assert a first logic signal (zc or SB depending on mode of operation being conducted); in response to a second control signal (1317, 1319 combined output, used to modify or invert the PWM, when other mode of operation needs to take over; col. 1244-55) after the first control signal (MOD 205 output PWM), assert a second logic signal (i.e. 1321, 1315 combined output) in response to the assertion of the first logic signal (zc or SB depending on mode of operation being conducted); and adjust a first operating mode (PWM operating simply as Continuous Conduction Mode ‘CCM’ mode; col. 2 L33-col. 5 L55) of the power converter to a second operating mode (PWM operating as other mode(s) i.e. Discontinuous Conduction Mode ‘DCM’/ Audible DCM ‘ADCM’/ Subsonic operating condition during ADCM operation ‘SBDCM’; col. 2 L33-col. 5 L55) of the power converter in response to the assertion of the second logic signal (i.e. 1321, 1315 combined output); wherein, the first transistor (1205) has a second gate terminal (1205 gate), a second current terminal (1205 drain) and a third current terminal (1205 source), the second current terminal (1205 drain) connected to the switch node (202 extending to Vo, wherein 1205’s drain is connected, using ‘1201 (which is receiving switch node voltage i.e. Vo)), the third current terminal (1205 source) is connected to an input of the comparator (i.e. when a comparing path between 1309 and 1207, requires to take place, 1205 source is connected to comparator 1207) and the capacitor (1203) is connected between the second current terminal (1205 drain and capacitor sharing same node ‘on node 1202’ and ‘ground’) and ground (ground).
However, Houston fails to teach the third current terminals (i.e. source or drain of 1st transistor) connected to an input of the comparator and the capacitor is connected between the third current terminal and ground.
However, Wang et al. (“Wang”, US Pub 2015/0280544) teaches (Fig. 1, 4; Para 16-20) the third current terminals (switch 120’s comprised of two current terminals, where one terminal is connected to a common node shared by ‘comparator 126’s input and one end of capacitor 120’ other terminal connecting to the output of zero-current amplifier 140’s output; and conducts on/off (i.e. using gate terminals) by low-side gate drive of 110) connected to an input of the comparator (i.e. 126) and the capacitor (120) is connected between the third current terminal (120’s one end, 126’s one input and source/drain of 120, all sharing same node) and ground (120’s other end connected to ground).
However, Houston and Wang et al. fail to teach “the comparator has a comparator output, and the switch mode control circuit includes: a multiplexer coupled to the comparator output; a first flip-flop coupled to the multiplexer; a control logic circuit coupled to the first flip-flop; and a second flip-flop coupled to the first flip-flop, the multiplexer, and the control logic circuit”.
Claims 15-18 are depending from claim 14. 
Regarding claim 23, a search of prior art(s) failed to teach “a method comprising:  in response to a first control signal, sampling an input of a comparator during a first low-side period, the input based on a voltage associated with a first transistor coupled to a power converter; in response to the input satisfying a threshold, asserting a first logic signal; in response to a second control signal after the first control signal, selecting, with a multiplexer, the first logic signal to be transmitted to a flip-flop during a second low-side period after the first low-side period; asserting, with the flip-flop, a second logic signal based on the first logic signal; and adjusting a first operating mode of the power converter to a second operating mode of the power converter in response to the assertion of the second logic signal; in response to turning on the first transistor during the first low-side period, triggering a sampling window to sample the input; in response to the second control signal, triggering a hold window to compare the input to the threshold during the second low-side period; and in response to asserting the first logic signal during the second low-side period, asserting the second logic signal”
Regarding claim 24, a search of prior art(s) failed to teach “in response to a first control signal, sampling an input of a comparator during a first low- side period, the input based on a voltage associated with a first transistor coupled to a power converter; in response to the input satisfying a threshold, asserting a first logic signal; in response to a second control signal after the first control signal, selecting, with a multiplexer, the first logic signal to be transmitted to a flip-flop during a second low-side period after the first low-side period; asserting, with the flip-flop, a second logic signal based on the first logic signal; and adjusting a first operating mode of the power converter to a second operating mode of the power converter in response to the assertion of the second logic signal: in response to turning on the first transistor during the first low-side period, asserting, with a logic gate coupled to the first transistor, a third logic signal to turn on a second transistor, the second transistor coupled to the first transistor and the logic gate; in response to the assertion of the third logic signal and the input satisfying the threshold, asserting, with the comparator coupled to the second transistor, the first logic signal; in response to the assertion of the first logic signal, asserting, with the multiplexer coupled to the comparator, a fourth logic signal to the flip-flop coupled to the multiplexer; and in response to the second control signal, asserting, with the flip-flop, the second logic signal to a control logic circuit coupled to the flip-flop”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-TH 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        	/THIENVU V TRAN/              Supervisory Patent Examiner, Art Unit 2839